Citation Nr: 1429671	
Decision Date: 07/01/14    Archive Date: 07/10/14

DOCKET NO.  10-36 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been received with regard to the claim of service connection for left knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1977 to August 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The Veteran testified before the undersigned in a hearing at the RO in October 2012.  A transcript of that hearing has been reviewed prior to this decision.

The issue of entitlement to service connection for left knee disability on a de novo basis is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. Service connection was denied for left knee disability in a November 1990 rating decision by the RO; the Veteran was notified of his appellate rights but did not appeal, and no new and material evidence was received within one year of that rating decision.

2.  Evidence received since the last final denial of service connection includes information that was not previously considered and that relates to an unestablished fact necessary to substantiate the claim.


CONCLUSION OF LAW

New and material evidence has been received to reopen the previously denied claim.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 3.156(a)-(b), 20.302, 20.1103 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran applied to reopen his claim of service connection for left knee disability in April 2009.  As the decision herein grants reopening of the claim and remands for additional development, the Veteran cannot be prejudiced and discussion of the duties to notify and assist is not necessary.

Where a claim has been finally adjudicated, a claimant must present new and material evidence in order to reopen the previously denied claim.  See 38 U.S.C.A. §5108; 38 C.F.R. §3.156(a); see also Wakeford v. Brown, 8 Vet. App. 239-40 (1995).  New evidence is that which was not previously submitted to agency decision makers.  Material evidence is that which by itself, or when considered with previous evidence of record, relates to an unestablished fact that is necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial, and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  Additionally, new and material evidence received prior to the expiration of the appeal period will be considered as having been filed in connection with the pending claim.  38 C.F.R. § 3.156(b).

For the purpose of reopening, evidence received is generally presumed credible.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  There is a low threshold for finding new evidence raises a reasonable possibility of substantiating a claim.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  

Here, the RO issued a rating decision denying the Veteran's claim of service connection for left knee disability in November 1990.  The RO denied the claim based on insufficient evidence to evaluate the claim and the Veteran's failure to appear for an examination.  The Veteran was notified of his appellate rights but did not appeal his claim and no new and material evidence was received within one year from the issuance of that decision.  Therefore, the November 1990 rating decision became final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. § 3.104.

Evidence of record at the time of the November 1990 decision included service records and statements from the Veteran.  The Veteran reported an injury in service and current symptoms.  His form DD-214 showed he was honorably discharged from service during his basic training.  Since the November 1990 decision, VA received statements from the Veteran of continued symptoms and two VA examinations addressing the possible causal relationship between the current knee condition and service.  

The new evidence relates to unestablished elements of the previously denied claim.  Specifically, the new evidence of continuous symptoms and VA examinations are pertinent to the question of nexus to service.  The evidence raises a reasonable possibility of substantiating the claim as it shows a current disability, an in-service injury, and medical opinions on a connection.  Therefore, the claim is reopened.  See 38 U.S.C.A. §5108; 38 C.F.R. §3.156(a).     


ORDER

New and material evidence having been received, the application to reopen the claim of service connection for left knee disability is granted.


REMAND

Additional development is necessary for the Veteran's claim to comply with the duty to assist.  See 38 C.F.R. § 3.159.  First, the Veteran mentioned treatment for his knee at two private facilities.  VA should make reasonable attempts to obtain those records.  Additionally, an addendum opinion is necessary to address service connection for the cause of the injury and not only aggravation.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007)(VA exam must address all theories of entitlement).  



Accordingly, the case is REMANDED for the following action:

1.  Request waivers from the Veteran for treatment records at Providence Clinic and Providence Rehab Center at Providence Hospital.  Make all reasonable attempts to obtain those records and associate them with the claims file.  If the records cannot be obtained, notify the Veteran and allow him an opportunity to provide the records.

2.  Obtain and associate with the claims file any outstanding VA treatment records pertinent to the Veteran's left knee disability.

3.  Then, forward the claims file to the June 2012 VA examiner, or another appropriate examiner if that examiner is unavailable, to provide an addendum opinion on the Veteran's left knee.  The examiner should answer the following:

a. Assume the Veteran did not have any knee condition before entering service.  Is the Veteran's current left knee disability at least as likely as not related to his service, including reports of a fall on the knee?

If the examiner dismisses any opinions or statements as less probative, he/she should explain the rationale for doing so.  If an opinion cannot be offered without resort to speculation, Court cases require the examiner to state whether the inability is due to the lack of scientific or medical knowledge or the lack of evidence.

4.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
THOMAS O'SHAY
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


